I agree that the common pleas court's decision must be reversed and final judgment entered for appellants. I cannot, however, accept the majority's conclusion that R.C. Chapter 5563 is the exclusive vehicle for appealing a county commission's decision to vacate a public road. As noted by the majority, R.C. 5553.30
provides the procedure for appealing a decision by the board of county commissioners regarding an improvement petition. R.C.5553.30 first notes that any interested person may appeal an order granting the improvement. It goes on to state, however, that "[s]uch appeal may be perfected in the manner provided in sections 5563.01 to 5563.17, inclusive, of the Revised Code * * *." (Emphasis added.) The first portion of the statute providing that any petitioner or interested person "may appeal" refers "* * * to the option of the aggrieved party to initiate an appeal, rather than implementing an option as to the proper forum for the appeal." Davis v. Bd. of Review (1980), 64 Ohio St.2d 102, at 104, 18 O.O. 3d 345, at 346, 413 N.E.2d 816, at 818.
The specific sentence of the statute quoted above, however, making direct reference to the appellate procedure of R.C. Chapter 5563, obviously demonstrates a legislative intention to make the procedure provisions of R.C. Chapter 5563 an alternative to those prescribed in R.C. Chapter 2506. An appeal may be perfected in the manner enumerated in R.C. Chapter 5563. It is not mandatory, however, that R.C. Chapter 5563 be followed in appealing a decision such as the one under current review.
Just as recently as last year, the Ohio Supreme Court in In reVacation of a Public Road (1985), 18 Ohio St.3d 397, *Page 80 
18 OBR 449, 482 N.E.2d 570, reviewed a decision by a county board of commissioners to vacate a public road. The aggrieved party appealed the decision to the common pleas court not under R.C. Chapter 5563, but rather pursuant to R.C. Chapter 2506. Neither the parties nor the court questioned the appellate procedure utilized in that case. Since the Supreme Court saw fit not to sua sponte raise the issue in In re Vacation of a PublicRoad, supra, one can only assume that the high court has implicity recognized R.C. Chapter 2506 as an acceptable procedure for appealing the decision of a board of county commissioners to vacate a road. In any event, R.C. Chapters 2506 and 5563 both deal with the same subject of appellate review and should be readin pari materia.
The resolution passed by the Butler County Board of Commissioners for the vacation of Cann Road stated that the road had not been used by the general public for over twenty-one years and that the road had not been maintained or improved by any governmental authority during that time. These findings certainly suggest that it was in the public interest and for the "public convenience and welfare" to vacate the road, despite the absence of that specific language in the resolution. The decision to vacate a road is "within the sound discretion of the county commissioners; and, unless the record is devoid of any support for such a determination, it should not be disturbed on appeal."In re Vacation of a Public Road, supra, at 399, 18 OBR at 450-451, 482 N.E.2d at 572-573.
I would find that the record supports such a finding by the Butler County Board of Commissioners and, for that reason, I would reverse the lower court and enter judgment for appellants.